Hall, Judge.
The defendant was convicted for driving a motor vehicle while under the influence of intoxicants and driving while his driver’s license was revoked. He assigns error on the overruling of his motion for new trial on the general and one special ground. On the question whether the defendant was driving the car just before his arrest there was testimony that the defendant was driving and testimony that another person was driving. The evidence, though in conflict on this and other issues, was sufficient to support the conviction.
The special ground contends that the trial court restricted the defendant’s right to be questioned by his counsel while he *352was making an unsworn statement. The ground shows that counsel elicited from the defendant the fact that at the time of the arrest and charges upon which he was tried the defendant had a pocket knife and a ease was made against him for having a concealed weapon. State’s counsel made an objection that the defendant was going into something irrelevant, but the ground does not show that the court ruled out the statements elicited from the defendant, or refused to permit counsel to ask the defendant any other questions or to permit the defendant to make any other statements offered, or took any other action adverse to the defendant. This ground is therefore without merit.
Decided September 24, 1964.
Wyatt & Wyatt, for plaintiff in error.
Wilson P. Darden, Solicitor, contra.

Judgment affirmed.


Nichols, P. J., and Bussell, J., concur.